Martins v 511 Props., LLC (2016 NY Slip Op 07596)





Martins v 511 Props., LLC


2016 NY Slip Op 07596


Decided on November 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2016

Mazzarelli, J.P., Andrias, Saxe, Feinman, Gische, JJ.


2198 155308/14

[*1]Nuno Martins, Plaintiff-Respondent,
v511 Properties, LLC, Defendant-Appellant, The West Paces Hotel Group, et al., Defendants.


Wade Clark Mulcahy, New York (Cheryl D. Fuchs of counsel), for appellant.
Law Offices of Lawrence P. Biondi, Garden City (Lisa M. Comeau of counsel), for respondent.

Order, Supreme Court, New York County (Joan M. Kenney, J.), entered March 7, 2016, which, to the extent appealed from as limited by the briefs, denied defendant 511 Properties, LLC's motion to renew plaintiff's motion to strike the answer,
unanimously reversed, on the law and the facts, with costs, the motion to renew granted, the answer reinstated and defendant directed to pay plaintiff discovery sanctions in the amount of $2,500.
The new facts offered by defendant provide a basis for renewal of plaintiff's motion for discovery sanctions (CPLR 2221[e]). While defendant certainly should have been more attentive, the missing discovery was ultimately provided by November of 2015. Before that time, neither party had provided any discovery by as late as May 2015, defendant had substituted new counsel and defendant had some personnel changes within its own organization. Under these circumstances, while a discovery sanction in the form of a fine in the amount indicated herein was warranted, the level of willfulness required for the striking of the answer was not present.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 15, 2016
DEPUTY CLERK